Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, a knotter configured to tie a four-string knot comprising the first single-bale top-string, the multi-bale top-string, the first single-bale cincture-string and the multi-bale cincture-string, the knotter further being configured to tie a two-string knot comprising the first single-bale top string and the first single-bale cincture-string; a needle configured to feed the first single-bale top-string, the multi-bale top-string, the first single-bale cincture-string and the multi-bale cincture-string into the knotter to tie the four- string knot, the needle being further configured to feed the first single-bale top-string and the first single-bale cincture-string into the knotter to tie the two-string knot; and a shifter configured to shift the multi-bale top-string and the multi-bale cincture-string out of the string plane as the needle feeds the first single-bale top-string and the first single-bale cincture-string into the knotter. The closest prior arts are Ast (U.S. Patent No. 5829346), Schumaker et al. (U.S. 20150097370), and Nicholson (U.S. Patent No. 4206698). Ast teaches providing four strings however each string goes to a separate knotter. Schumaker teaches a similar invention tying twine around bales however Schumaker discloses using two strings rather than four strings. Nicholson discloses smaller bales being fed to a larger container and banded into a large bale, but teaches welding band portions together rather than knotting. No prior art was found to suitably combine with the above references to meet applicant’s claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                 

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732